OliveR, Chief Judge:
This appeal for reappraisement has been submitted for' decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court, that the market value or price at the time of exportation of the canned corned beef 24/1’s, Premium Label, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, was $1.60 per dozen tins, less 47/100% non-dutiable charges, or $1.59248 per dozen tins, net, packed.
IT IS FURTHER STIPULATED AND AGREED that there was no higher foreign value for such or similar merchandise herein at the time of exportation thereof.
IT IS FURTHER STIPULATED AND AGREED that this case may be submitted for decision on the foregoing stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the canned corned beef 24/1’s, Premium Label, and that such value was $1.60 per dozen tins, less 47/100 per centum nondutiable charges, or $1.59248 per dozen tins, net, packed.
Judgment will be rendered accordingly.